Case: 20-30197       Document: 00516265649            Page: 1      Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                   April 4, 2022
                                      No. 20-30197                               Lyle W. Cayce
                                                                                      Clerk

   John Billiot; Jordy Lee; Taylor Roy,

                                                                Plaintiffs—Appellants,

                                           versus

   Multifamily Management, Incorporated; GMF-
   Preservation of Affordability Corporation; XYZ
   Insurance Company,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:18-CV-715


   Before Higginbotham, Smith, and Dennis, Circuit Judges.
   Per Curiam: *
          This contract and personal-injury-liability lawsuit arose after plaintiff
   John Billiot’s Lawn Service agreed to provide lawncare at a property owned
   by GMF Preservation of Affordability Corporation (“GMF”) through a



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-30197        Document: 00516265649         Page: 2    Date Filed: 04/04/2022




                                     No. 20-30197


   contract with GMF and its agent, Multifamily Management, Inc. (“MMI”)
   (collectively, “Defendants”). While on the property, Billiot and his employ-
   ees, Jordy Lee and Taylor Roy (collectively, “Plaintiffs”), were injured dur-
   ing a sequence of events allegedly resulting from an air conditioner’s falling
   from a second-story window and hitting Billiot. While helping Billiot after he
   was struck, Lee allegedly strained his back and Roy “crushed” his foot.
          Plaintiffs initially filed suit in Louisiana state court, naming MMI and
   GMF as defendants and asserting personal injury claims for damages related
   to their injuries. Plaintiffs also asserted a breach of contract claim, alleging
   that they were not paid for lawn care services provided. Defendants removed
   the suit to federal court on the basis of diversity of citizenship under 28
   U.S.C. § 1332. Concluding that Plaintiffs’ personal injury claims were pre-
   scribed under La. Civ. Code Ann. art. 3492 and that Plaintiffs had failed
   to state a plausible claim for breach of contract, the district court granted De-
   fendants’ motions for summary judgment and to dismiss under Fed. R.
   Civ. P. 12(b)(6). Plaintiffs appeal those rulings here.
                                          I.
          The standard of review for a district court’s grant of summary
   judgment under Fed. R. Civ. P. 56 is de novo. Magee v. Reed, 912 F.3d 820,
   822 (5th Cir. 2019). Summary judgment is appropriate “if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute
   is genuine if the summary judgment evidence would enable a reasonable jury
   to return a verdict for the non-movant. Hyatt v. Thomas, 843 F.3d 172, 177
   (5th Cir. 2016).
          The standard of review for a district court’s grant of a motion to
   dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6) is also de
   novo. Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009). Although well-




                                          2
Case: 20-30197      Document: 00516265649            Page: 3    Date Filed: 04/04/2022




                                      No. 20-30197


   pleaded facts are accepted as true and viewed in the light most favorable to
   the plaintiff, factual allegations must be sufficient to raise a right to relief
   beyond the merely speculative level. Id. Thus, “[t]o survive a motion to
   dismiss, a complaint must contain sufficient factual matter, accepted as true,
   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). To meet this
   standard, a complaint must provide more than just conclusory statements;
   “it must allege enough facts to move the claim ‘across the line from
   conceivable to plausible.’” Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir.
   2011) (quoting Twombly, at 570).
                                           II.
                             A. Personal Injury Claims
          Plaintiffs challenge the district court’s determination that their per-
   sonal injury claims are prescribed and the district court’s resulting grant of
   summary judgment to Defendants. Under Louisiana’s Civil Code, delictual
   actions, including personal injury claims, are subject to a liberative prescrip-
   tive period of one year beginning from the day of the injury. La. Civ. Code
   Ann. art. 3492. In this case, the alleged injuries occurred on August 23,
   2017. Therefore, unless prescription was interrupted, the personal injury
   claims prescribed on August 23, 2018. To interrupt prescription, a plaintiff
   must file an action in a court of competent jurisdiction and venue, or properly
   serve the defendant, within the prescriptive period. La. Civ. Code Ann.
   art. 3462.
          Here, Plaintiffs filed suit on June 21, 2018, which was within the pre-
   scriptive period, but, as is undisputed, they did so in a court of incompetent
   venue. Under Louisiana’s Civil Code, venue would have been proper in East
   Baton Rouge Parish or Orleans Parishes, where, respectively, the Defend-
   ants’ principal places of business are located, or in Calcasieu Parish, where




                                           3
Case: 20-30197          Document: 00516265649                 Page: 4       Date Filed: 04/04/2022




                                             No. 20-30197


   the accident occurred, the contract was executed, and the work was per-
   formed. 2 However, Plaintiffs filed in Point Coupée Parish.
           As noted, Defendants then removed the suit to the United States Dis-
   trict Court for the Middle District of Louisiana on July 26th, 2018, prior to
   the date of prescription. Before the district court, Plaintiffs argued that they
   properly served Defendants or, alternately, that removal to federal court re-
   lieved them of their duty under Louisiana law to interrupt prescription.
           GMF’s agent for service of process in Tennessee was indeed served
   on July 11th, 2018, and MMI’s agent for service of process in Alabama was
   served on or about July 17th, 2018. Service was ostensibly attempted under
   Louisiana’s long-arm statute. However, the district court found that service
   improper as a matter of law, as Louisiana’s Civil Code allows only foreign
   corporations to be served via the state’s long-arm statute. 3 Both defendant
   corporations had a designated agent for service of process in Louisiana; thus,




           2
             See La. Code Civ. Proc. Ann. art. 42 (“The general rules of venue are that
   an action against: . . . (4) A foreign corporation or foreign limited liability company licensed
   to do business in this state shall be brought in the parish where its principal business estab-
   lishment is located as designated in its application to do business in the state . . . .); id. art.
   76.1 (“An action on a contract may be brought in the parish where the contract was exe-
   cuted or the parish where any work or service was performed or was to be performed under
   the terms of the contract.”); id. art. 74 (“An action for the recovery of damages for an
   offense or quasi offense may be brought in the parish where the wrongful conduct occurred,
   or in the parish where the damages were sustained.”); id. art. 45 (“If . . . there is a conflict
   between two or more of Articles 42 and 71 through 77, the plaintiff may bring the action in
   any venue provided by any applicable article.”).
           3
             LA. CIV. CODE ANN. art. 1261(B) (Service may be effected via long-arm only
   “[i]f the corporation has failed to designate an agent for service of process, if there is no
   registered agent by reason of death, resignation, or removal, or if the person attempting to
   make service certifies that he is unable, after due diligence, to serve the designated agent .
   . .”).




                                                   4
Case: 20-30197        Document: 00516265649              Page: 5       Date Filed: 04/04/2022




                                          No. 20-30197


   the district court reasoned, they could not have been properly served pursu-
   ant to the long-arm statute.
           On appeal, Plaintiffs do not challenge the district court’s
   determination that Defendants were not properly served under Louisiana law
   before the prescriptive period expired. Rather, they argue that upon removal
   to federal court the Federal Rules of Civil Procedure supplanted the
   otherwise applicable Louisiana law on prescription, and that service was
   timely and proper under FED. R. CIV. P. 81(c).
           We disagree that removal to the district court relieves a plaintiff of the
   obligation under state law to interrupt prescription. The district court
   properly relied on this court’s precedent in Mullen v. Sears, Roebuck, & Co. in
   concluding that Defendants could assert prescription due to improper venue
   and insufficient service as a defense to this suit, and that they had not waived
   this defense by removing it to what would have been a proper federal venue.
   887 F.2d 615 (5th Cir. 1989). In Mullen, we held that removal to federal court
   did not interrupt prescription under Article 3492.
           Plaintiffs argue that Mullen is distinguishable because there the case
   had been removed from an improper state court venue to a proper federal
   court venue after the end of the prescriptive period, whereas here removal to
   a federal court with proper venue occurred before prescription ran. How-
   ever, Plaintiffs misquote Mullen in claiming that the case stated that “re-
   moval did not deprive a defendant of a limitations defense available under
   state law at the time of removal.” 4 Relying on this erroneous quotation, they
   argue that, because the removal here occurred before the end of the prescrip-
   tive period, the defense of prescription was not available in state court at the


           4
             The language that Plaintiffs’ purport to quote from Mullen does not in fact appear
   in the opinion.




                                                5
Case: 20-30197              Document: 00516265649                Page: 6   Date Filed: 04/04/2022




                                               No. 20-30197


   time of removal, and thus the defense was not available after removal to federal
   court. 5
              A close reading of Mullen belies this argument. Mullen did not limit
   its ruling to defenses available in state court at the time of removal; in fact, it
   stated that finding removal to waive the defense of prescription under La.
   Civ. Code art. 3492 “would have the anomalous effect of rendering Article
   3462’s service requirement inapplicable in every removed action even though
   the statute is fully applicable in Louisiana suits and in diversity suits filed origi-
   nally in federal court. Such differing measures of the cause of action would
   step on Erie R. Co. v. Tompkins.” 6 Mullen, 887 F.2d at 617 (emphasis added);
   see also Guar. Tr. Co. of N.Y. v. York, 326 U.S. 99 (1945) (stating that Erie
   requires the application of state statutes of limitations in federal court when
   jurisdiction rests on diversity of citizenship). Other cases cited by the court
   in Mullen also refute Plaintiffs’ argument that Mullen is distinguishable on
   the grounds of post-prescription versus pre-prescription removal. In Ragan
   v. Merchants Transfer & Warehouse Co., for example, the Supreme Court
   stated:
              [t]he force of th[e] reasoning [that the instant case is barred in
              federal court, as the parties concede it would have been by the
              statute of limitations if brought in the state court] is sought to
              be avoided by the argument that the Federal Rules of Civil Pro-
              cedure determine the manner in which an action is commenced
              in the federal courts—a matter of procedure which the princi-
              ple of Erie R. Co. v. Tompkins does not control. It is accordingly


              5
              See 5 Charles Alan Wright & Arthur R. Miller, Federal Prac-
   tice and Procedure, § 1395 (1st ed. 1969) (“A party who removes an action from a
   state to a federal court does not thereby waive any of his or her Federal Rule 12(b) defenses
   or objections. . . . [T]he defendant may take advantage of any legitimate defense that would
   have been available to him or her in the state court.”) (footnotes omitted).
              6
                  Erie R. Co. v. Tompkins, 304 U.S. 64 (1938).




                                                     6
Case: 20-30197      Document: 00516265649           Page: 7    Date Filed: 04/04/2022




                                     No. 20-30197


          argued that since the suit was properly commenced in the fed-
          eral court before the Kansas statute of limitations ran, it tolled
          the statute. . . . But in the present case we look to local law
          to find the cause of action on which suit is brought. Since
          that cause of action is created by local law, the measure of
          it is to be found only in local law. It carries the same burden
          and is subject to the same defenses in the federal court as in the
          state court. It accrues and comes to an end when local law so
          declares. Where local law qualifies or abridges it, the fed-
          eral court must follow suit. Otherwise there is a different
          measure of the cause of action in one court than in the
          other, and the principle of Erie R. Co. v. Tompkins is trans-
          gressed. We can draw no distinction in this case because
          local law brought the cause of action to an end after, rather
          than before, suit was started in the federal court. In both
          cases local law created the right which the federal court was
          asked to enforce. In both cases local law undertook to deter-
          mine the life of the cause of action. We cannot give it longer
          life in the federal court than it would have had in the state court
          without adding something to the cause of action. We may not
          do that consistently with Erie R. Co. v. Tompkins.
   337 U.S. 530, 532–34 (1949), (internal citations and footnotes omitted) (em-
   phasis added); see also Walker v. Armco Steel Corp., 446 U.S. 740 (1980) (hold-
   ing that Fed. R. Civ. P. 3, which states that a civil action is “commenced”
   upon filing a complaint with the court, did not toll or displace service require-
   ments integral to state statutes of limitations.); Mullen, 887 F.2d at 617
   (“There is little doubt but that the service requirement in Article 3462 re-
   flects a determination by the Louisiana legislature that absent proper venue,
   only service provides adequate notice. . . . We are persuaded that the require-
   ment is integral to the Louisiana prescriptive statutes[.]”)
          This language directly contradicts Plaintiffs’ argument that Mullen is
   distinguishable merely because it involves post-prescription removal. Plain-
   tiffs provide no other argument that Mullen is inapplicable and we find no




                                          7
Case: 20-30197         Document: 00516265649                Page: 8       Date Filed: 04/04/2022




                                           No. 20-30197


   reason that it ought not apply here. Accordingly, we hold that, as in Mullen,
   Plaintiffs’ personal injury claims are prescribed under La. Civ. Code art.
   3492. 7
                               B. Breach of Contract Claims
             Plaintiffs also argue that the district court erred in dismissing their
   contract claims against MMI for failure to state a claim upon which relief can
   be granted. 8 Plaintiffs aver that MMI breached the contract between the par-
   ties by failing to pay them for lawn care services Plaintiffs provided. How-
   ever, the plain language of the contract identifies MMI as GMF’s


             7
              Plaintiffs argue that Defendants waived their right to assert the prescription de-
   fense on the grounds that: (1) either Defendants implicitly agreed that they had been
   properly served via their notice of removal or due process imposed a ‘duty’ on Defendants
   to waive service upon removing the case, or (2) Defendants relinquished the defense when
   they requested an extension of time to answer in federal court. These arguments are easily
   dismissed. Plaintiffs misconstrue the removal statute, 28 U.S.C. § 1446, as establishing
   that Defendants could not remove this action to federal court without alleging that all par-
   ties had been properly served and consented to the removal. But the removal statute con-
   tains no such requirement. Additionally, Plaintiffs provide no support for their contention
   that Defendants’ request for an extension of time constituted a waiver of the state prescrip-
   tion defense, and they do not provide any evidence that Defendants undertook any action
   for the purpose of keeping them in ignorance of the possibility of prescription. Nor do
   Plaintiffs provide support for their claim that Defendants had a statutory or due process
   duty to warn them of the pending prescription deadline before seeking a motion to extend
   time to file their response. See Fed. R. App. P. 28(a)(8)(A) (stating that an appellant’s
   brief must contain, inter alia, citations to the authorities on which the appellant relies). Fi-
   nally, having concluded that Plaintiffs’ personal injury claims are prescribed, we decline to
   address their alternate arguments, including that the indemnity clause contained in the con-
   tract between the parties, which the district court found to waive Plaintiffs’ right to bring
   these personal injury claims, is void as against Louisiana’s public policy, or that the district
   court construed the indemnity clause too broadly.
             8
             Plaintiffs also argue that the district court erred in dismissing their breach of con-
   tract claims against GMF. However, a careful review of the record leads us to agree with
   the district court and Defendants that Plaintiffs have never in fact pleaded a claim for
   breach of contract against GMF, but only against MMI. Thus, we decline to address this
   argument.




                                                  8
Case: 20-30197      Document: 00516265649           Page: 9   Date Filed: 04/04/2022




                                     No. 20-30197


   management agent alone and stipulates that it is not responsible for payment
   under the contract. Therefore, we find no error in the district court’s
   12(b)(6) dismissal of Plaintiffs’ contract claims.
                                         III.
   For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                          9